                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KEVIN OMAR HARPER,

                       Plaintiff,

       v.                                                     Case No. 18-C-753

ERIC STEFONEK, et al.,

                       Defendants.


                                              ORDER


       This matter comes before the court on pro se Plaintiff Kevin Harper’s motion to amend the

complaint. ECF No. 57. According to his motion, Harper seeks to add additional claims and

defendants to his complaint. In order to amend the complaint, Harper needs to attach an amended

complaint to his motion that includes all of the defendants as well as all of the claims Harper seeks

to bring against those defendants and the facts upon which those claims are based. Harper’s motion

fails to comply with the local rules of the district, which state that “[t]he proposed amended

pleadings must be filed as an attachment to the motion to amend.” Civil L.R. 15(b) (E.D. Wis.).

Harper did not attach his proposed amended complaint to his motion. Accordingly, Harper’s motion

will be denied, but without prejudice. Harper may promptly renew his motion and attach a proposed

amended complaint to his motion in compliance with the local rules.

       SO ORDERED this 10th day of December, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
